Citation Nr: 1120547	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active military service from August 1969 to April 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

Although the RO reopened the claim for service connection for bilateral hearing loss and denied it on the merits, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the issue on appeal has been characterized as set forth on the title page.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  A copy of the transcript of that hearing is of record.

At the time of the March 2011 Travel Board hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  See 38 C.F.R. § 20.1304(c) (2010).  Nevertheless, in view of the action taken below, initial consideration of this evidence should be undertaken by the RO.

The underlying issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a November 1982 decision letter, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran was provided notice of the decision and his appellate rights, but did not file a notice of disagreement.

2.  In April 2008, the Veteran filed an application to reopen his claim for service connection for bilateral hearing loss.

3.  Additional evidence received since the November 1982 decision letter is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1982 decision letter, in which the RO denied the Veteran's claim for service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.1103 (2010).

2.  The evidence received since the November 1982 decision letter is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim to reopen based on new and material evidence with respect to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome as noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Generally, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after service when all of the evidence establishes that the disease was incurred in service.  Id.  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The United States Court of Appeals for Veterans' Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

The Veteran's original claim of entitlement to service connection for bilateral hearing loss was denied by the RO in a November 1982 decision letter.  At that time, the RO stated that there was no evidence of record which showed that the Veteran had a bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385), that was due to his military service.  The Veteran was provided notice of the decision and of his appellate rights.  He did not file a notice of disagreement with respect to the claim.  Therefore, the November 1982 decision letter became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the November 1982 decision letter was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and Material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1982 decision letter consisted of the Veteran's service treatment records, and a VA Form 21-526, Veteran's Application for Compensation or Pension, dated in September 1982.  

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Army from August 1969 to April 1972.  He received the Vietnam Service Medal, the National Defense Service Medal, the Bronze Star Medal, the Vietnam Campaign Medal, and Two Overseas Bars.  The Veteran's Military Occupational Specialty (MOS) was as an intelligence assistant.  


The Veteran's service treatment records show that in December 1969, he underwent an audiological evaluation.  The audiological evaluation revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, and 4,000 Hertz as follows: 0, 0, 0, and 40 decibels, respectively.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 10, 15, 15, 15, and 10 decibels.  The records further reflect that in April 1972, the Veteran underwent a separation examination.  Audiometric testing showed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 0, 0, 0, 0, and 0 decibels, respectively.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 0, 0, 0, 0, and 0 decibels.    

In a VA Form 21-526, Veteran's Application for Compensation or Pension, dated in September 1982, the Veteran filed his initial claim for service connection for bilateral hearing loss.  At that time, he stated that he had originally noticed hearing problems prior to his discharge, although he was tested at Fort Dix and there was no evidence at that time.  According to the Veteran, his hearing had been a problem for the last year.  The Veteran noted that while he was in Vietnam, he was in the artillery.     

Evidence received subsequent to the November 1982 decision letter consists of private medical treatment records, dated from April 2006 to January 2008, a private medical record, dated in October 2000, a private medical statement from F.A.C., M.D., dated in April 2008, a VA examination report, dated in August 2008, copies of the Veteran's personnel records, and hearing testimony.

In a private medical record, dated in October 2000, it was noted that the Veteran sought treatment for complaints of hearing loss.  The Veteran stated that as a businessman, he was having problems hearing in crowded situations and problems with women's and children's voices.  According to the Veteran, he had served in Vietnam and was exposed to a lot of artillery fire.  He did not report any post-service noise exposure.  The Veteran underwent an audiological evaluation which was interpreted as showing a moderately severe high frequency sloping neurosensory hearing loss of the mid and high tones with discrimination scores at 72 percent and 68 percent.  The hearing loss was essentially symmetrical, bilaterally.  The impression was sensorineural hearing loss.  It was recommended that the Veteran start wearing hearing aids.  

Private medical records, dated from April 2006 to January 2008, include a private medical statement from Ms. D.M.D., Au.D., C.C.C.-A., a clinical audiologist, dated in April 2006.  At that time, Ms. D. stated that the Veteran wore hearing aids.  She indicated that according to the Veteran, he had noticed increasing difficulty hearing and understanding conversations.  In regard to audiometric testing, pure tone thresholds continued to indicate a hearing impairment which was primarily mild through the low and mid frequencies, progressing to the severe loss range through the high frequencies.  The speech intelligibility scores were poor for both ears at 52 percent correct, bilaterally.  The records further show that in January 2008, the Veteran sought treatment for hearing loss.  According to the Veteran, his hearing loss was sudden and occurred after he was shooting guns.  He also noted that he was receiving chemotherapy for rectal cancer.  The audiogram showed bilateral severe sensorineural hearing loss.  The examiner stated that the audiometric results were a significant drop since the Veteran's April 2006 examination, which showed isolated high frequency loss.  The examiner further indicated that it was a complicated issue since the Veteran had experienced noise-induced hearing loss for years.  According to the examiner, the recent noise trauma was doubtful as the source of the bilateral hearing loss, and he was suspicious that the Veteran's recent chemotherapy may be affecting his hearing loss.  The Veteran subsequently underwent a tympanometry test which was normal.       

In an April 2008 private medical statement from Dr. F.A.C., who was treating the Veteran for renal cancer, Dr. C. stated that the Veteran was in the final phase of his chemotherapy.  According to Dr. C., the Veteran's only problems included some hearing trouble which was more likely due to his time on the shooting range.     

In August 2008, the Veteran underwent a VA audiological evaluation.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  Specifically, the Veteran's service treatment records indicated that upon the Veteran's August 1969 enlistment examination, audiometric testing showed normal hearing bilaterally.  A December 1969 audiological evaluation showed a mild hearing loss at 4,000 Hertz in the right ear, and normal hearing in the left ear.  The separation examination, dated in April 1972, showed normal hearing bilaterally.  The examiner further noted that in a private audiological evaluation, dated in April 2006, audiometric testing showed a mild sloping to severe sensorineural hearing loss, bilaterally, for the 1,000 to 4,000 Hertz range.  Audiometric evaluations in January and February 2008 showed moderately severe to severe sensorineural hearing loss, bilaterally, with a flat to slightly sloping configuration.  At that time, the Veteran had been undergoing chemotherapy.  In addition, the Veteran had reported some decrease in hearing after a shooting incident.  In regard to the history of the bilateral hearing loss, the Veteran stated that he had noticed some hearing loss since about the mid to late 1980's.  The Veteran had worn hearing aids since the year 2000.  The examiner reported that with respect to the Veteran's service, he was in the artillery and spent two years in Vietnam.  In the first tour of duty, he was exposed to 105 howitzers, and also flew frequently by helicopter.  In the second tour of duty, he was exposed to heavy artillery (8 inch guns and 175 mm guns).  The Veteran never wore any ear protection.  He denied any occupational noise exposure.  The Veteran indicated that in the last year, he had undergone chemotherapy and radiation for colon cancer.  He noted that according to his oncologist, the chemotherapy drugs that he had received were not known to cause hearing loss.      

The audiological evaluation revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 45, 60, 70, 65, and 85 decibels, respectively, with a pure tone average of 70 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 45, 60, 70, 75, and 85 decibels, with a pure tone average of 72.5 decibels.  Speech discrimination percentages were 64 percent in the right ear and 62 percent in the left ear.  The examiner interpreted the audiometric results as showing moderate to severe bilateral sensorineural hearing loss.  In regard to the pertinent question of whether the Veteran's currently diagnosed bilateral hearing loss was related to his military service, to include his in-service noise exposure, the examiner stated that she could not answer the aforementioned question without resorting to mere speculation.  The examiner indicated that the Veteran's audiograms in his service treatment records were inconsistent and therefore, inconclusive.  An audiological evaluation performed four months after the Veteran's enlistment showed some hearing loss in the right ear, but the separation audiological evaluation showed normal hearing.  The Veteran's hearing did decrease dramatically in the low frequencies between April 2006 and January 2008, and the cause of that decrease was undetermined.  However, because the in-service audiological evaluations were inconsistent, the examiner reported that she could not determine the onset of the bilateral hearing loss shown in the 2006 audiometric report.       

In the Veteran's notice of disagreement, received in October 2008, he stated that while he was stationed in Vietnam, he was exposed to loud noises.  Specifically, he indicated that in Vietnam, his initial MOS was as a Fire Direction enlisted man, and he was subsequently promoted to Sergeant, E-5, as a Recon Sergeant in charge of fire direction operations.  The Veteran noted that his unit was an airmobile artillery battery that supported infantry operations.  He reported that he was exposed to loud noises from the firings of guns.  The Veteran maintained that he currently had bilateral hearing loss that was related to his in-service noise exposure.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he submitted copies of his service personnel records.  The records showed that he was stationed in Vietnam from Janaury1970 to April 1972.  While he was stationed in Vietnam, his two primary MOS's were as a Recon Sergeant, E-5, and Assistant Chief Fire Direction Captain.  

At the time of the Travel Board hearing, the Veteran stated that while he was in Vietnam, he was attached to artillery units and was exposed to loud noises.  According to the Veteran, he did not use any hearing protection.  He indicated that he first noticed his bilateral hearing loss in 1982, at the time he filed his original service connection claim.  The Veteran reported that in the year 2000, he started to seek treatment for his bilateral hearing loss and was prescribed hearing aids.      




The Board has reviewed the evidence since the November 1982 decision letter and has determined that the August 2008 VA audiological examination report is new and material evidence.  In the November 1982 decision letter, the primary basis for denial of the claim for service connection for bilateral hearing loss was that there was no evidence showing that the Veteran currently had a bilateral hearing loss disability as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  However, the claims file now contains the August 2008 VA audiological evaluation report which shows that the Veteran currently has a bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  Given that the claims file now contains evidence that the Veteran has a bilateral hearing loss disability for VA purposes, such evidence is new and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.    


ORDER

New and material evidence has been received to reopen a claim of service connection for bilateral hearing loss; the appeal is granted to this extent only.   


REMAND

In view of the Board's decision above, the Veteran's claim for service connection for bilateral hearing loss must be adjudicated on a de novo basis without regard to the finality of the November 1982 decision letter.

In this case, the Veteran maintains that he currently has bilateral hearing loss that is due to acoustic trauma incurred in service.  Specifically, he states that while he was in Vietnam, his MOS's were as a Fire Direction Captain and as a Recon Sergeant, E-5.  According to the Veteran, due to his MOS's, he was exposed to loud noises from artillery fire, without any hearing protection.  He contends that due to his in-service noise exposure, he developed bilateral hearing loss.  

In the August 2008 rating action, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  At that time, the RO noted that the Veteran's MOS as an intelligence assistant did not support his contention that he experienced acoustic trauma during service.  However, the Board notes that subsequent to the August 2008 rating action, the Veteran submitted copies of his personnel records which confirmed that while he was stationed in Vietnam, his two primary MOS's were as a Recon Sergeant, E-5, and Assistant Chief Fire Direction Captain.  Therefore, in light of the foregoing, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).  Given that the Veteran's in-service noise exposure has now been confirmed, the Board is of the opinion that a new VA examination, as specified in greater detail below, should be performed in order to determine the etiology of his bilateral hearing loss.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination for the purpose of determining whether he has a hearing loss disability as defined by 38 C.F.R. § 3.385, and if so, whether such began during service or as the result of some incident of active duty, to include exposure to excessive noise.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is specifically requested to review the August 2008 VA examination report.  All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's in- service and post-service noise exposure.


After a review of the relevant medical evidence in the claims file, and any additional tests that are deemed necessary, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset during service or is otherwise related to any incident of service, to include exposure to excessive noise?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


